DENNIS, Justice,
concurs in part and would vote for the following action:
“Writ granted. The Third Circuit Court of Appeal order of August 3, 1992 is vacated and the Court of Appeal order of July 31, 1992 is reinstated. The case is remanded to the Court of Appeal for its disposition in light of Bergeron v. Bergeron, 492 So.2d 1193 (La.1986).”
WATSON, Justice,
joins the per curiam order, but would stay the trial court order changing domiciliary custody until a review determined whether the record supports a change.